 Case 3:20-cv-12689-RHC-KGA ECF No. 6, PageID.79 Filed 11/25/20 Page 1 of 3




                  UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT MICHIGAN


STRIKE 3 HOLDINGS, LLC,                  )
                                         )
            Plaintiff,                   ) Case No. 3:20-cv-12689-RHC-KGA
                                         )
v.                                       )
                                         )
JOHN DOE subscriber assigned IP          )
address 68.55.78.46,                     )
                                         )
            Defendant.                   )
                                         )

           PLAINTIFF’S NOTICE OF SETTLEMENT AND
      VOLUNTARY DISMISSAL WITH PREJUDICE OF JOHN DOE

      PLEASE TAKE NOTICE, Plaintiff Strike 3 Holdings, LLC (“Plaintiff”) has

settled this matter with John Doe, subscriber assigned IP address 68.55.78.46

(“Defendant”), through Defendant’s counsel, Steven Vondran, Esq.. Pursuant to the

settlement agreement’s terms, Plaintiff hereby voluntarily dismisses Defendant from

this action with prejudice. Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant John

Doe has neither answered Plaintiff’s Complaint nor filed a motion for summary

judgment.




                                         1
 Case 3:20-cv-12689-RHC-KGA ECF No. 6, PageID.80 Filed 11/25/20 Page 2 of 3




      Consistent herewith Plaintiff consents to the Court having its case closed for

administrative purposes.

      Dated: November 25, 2020               Respectfully submitted,

                                             BOROJA, BERNIER &
                                             ASSOCIATES PLLC

                                             /s/ Joel A. Bernier
                                             By: JOEL A. BERNIER (P74226)
                                             49139 Schoenherr Rd.
                                             Shelby Township, MI 48315
                                             T: 586-991-7611
                                             F: 586-991-7612
                                             Email: Bbclawgroup@gmail.com
                                             Attorney for Plaintiff




                                         2
 Case 3:20-cv-12689-RHC-KGA ECF No. 6, PageID.81 Filed 11/25/20 Page 3 of 3




                        CERTIFICATE OF SERVICE

      I hereby certify that on November 25, 2020,        I electronically filed the

foregoing document with the Clerk of the Court and all parties using the CM/ECF

system. Participants in the case who are registered CM/ECF users will be served by

the CM/ECF system.

                                             /s/ Joel A. Bernier
                                             By: JOEL A. BERNIER (P74226)


                     CERTIFICATE OF COMPLIANCE

      Pursuant to E. D. Mich. LR 5.1(a) I hereby certify that the foregoing has been

prepared using one of the font and point selections approved by the Court in E. D.

Mich. LR 5.1(a)(3). This document was prepared using Times New Roman (14 pt.).


                                             /s/ Joel A. Bernier
                                             By: JOEL A. BERNIER (P74226)




                                         3
